OPINION ON REHEARING.
This cause was argued and decided at a former term of this Court. A rehearing was granted on the petition of respondents. Upon a re-examination of the case we are fully satisfied with our decision so far as it relates to the taxes for the years 1863 and 1864.
In regard to the taxes of 1862, we probably fell into an error from not observing that what purports to be a law approved on the 24th day of December, 1862, and found on page 190 of the statutes of 1862, was approved and signed by the Governor after the adjournment of the Legislative Assembly. That body adjourned on the 20th of December, and the bill was approved on the 24th of December.
The question arises, did the approval and signature of the Governor on the 24th make it a law %
Section 2 of the Organic Act, after enumerating a number of the powers and duties of the Governor as Executive Officer of the Territory, says: “ And shall approve all laws passed by Legislative Assembly before they take effect.”
Section 4 of the same Act provides, among other things: “ That the legislative power and authority of said Territory shall be vested in the Governor and Legislative Assembly.”
Taking the language of the 2d section alone, it might •well be contended that when a bill was passed by the two *341brandies of the Legslative Assembly it became a law, but a law suspended in its operation until signed by tbe Governor.
Tliat if at any time after its passage, whether long or short, the Governor should sign it, it would become operative.
On the contrary, if we look at the language of the 4th section, it appears that the Governor forms one branch of the Legislative body. No bill can become a law until it has received the sanction of three distinct legislative branches.
If we are to consider the Governor as constituting one branch of the Legislative body it would seem more reasonable to hold that he could do no legislative act after the other two branches had adjourned and ceased to exist as a legislative body.
Several Acts at the session of the Legislature in 1862, were approved by the Governor after the adjournment of the Legislature. The Courts of the Territory, we believe, generally treated these Acts as invalid.
Such, we believe, has been the general view taken of these Acts by the bar.
"We are inclined to think that view correct, and shall hold that the bill referred to never became a law.
That being the case'the taxes collected for Building Fund and Contingent Fund in Ormsby County, between the 24th of December, 1862, and the 20th day of February, 1864, were collected without authority of law, and this Court cannot, under this proceeding, make any order in regard to them.
On the 20th of February, 1864, a law was passed which possibly legalized the collection of so much of the Building Fund tax attempted to be levied in 1862 as then remained unpaid, but if it did legalize it, at the same time it was specially devoted to certain purposes, amd thereby exempted from the operation of the Scool Fund law.
We are satisfied no order should have been made in regard to the taxes of 1862. So much, then, of the order of this Court heretofore made, as refers to the taxes of 1862, is hereby set aside and annulled. The order in regard to the taxes of 1864 will stand as heretofore made.